PER CURIAM.
Anthony Stewart petitions this court for a writ of certiorari seeking review of an order denying his rule 3.800(c) motion as untimely filed. The State agrees that the motion to mitigate sentence was timely filed within sixty days of this court’s mandate on direct appeal. Stewart v. State, 976 So.2d 82 (Fla. 4th DCA 2008).
Accordingly, we grant the petition and remand this case for the circuit court to consider the rule 3.800(c) motion on the merits. See Vrobel v. State, 884 So.2d 471 (Fla. 4th DCA 2004); McCalla v. State, 814 So.2d 1209, 1210 (Fla. 4th DCA 2002).
FARMER, TAYLOR and MAY, JJ., concur.